UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF1934 For the fiscal year ended December31, OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF1934 For the transition period from to Commission file number: 000-55242 SUN BIOPHARMA ,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 87-0543922 (IRS Employer Identification No.) 712 Vista Blvd, #305 Waconia , Minnesota 55 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: ( ) - Securities Registered Pursuant to Section12(b) of the Act: None. Securities Registered Pursuant to Section12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes
